In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-13-00298-CV
                               ________________

                         IN THE INTEREST OF T.H.

__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. C-216,393
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant D.M., the father of the minor child T.H., appeals the trial court’s

final order in a suit affecting the parent-child relationship. We affirm the trial

court’s order.

      The Department of Family and Protective Services (“the Department”) filed

an original petition for protection of a child, for conservatorship, and for

termination in a suit affecting the parent-child relationship. After conducting an

evidentiary hearing, the trial court did not terminate D.M.’s parental rights, but

instead appointed T.H.’s maternal grandparents permanent managing conservators


                                        1
of T.H. and appointed D.M. possessory conservator. The trial court’s order

provided that D.M. would have access to T.H. unless he should appear to be under

the influence; gave the managing conservators the right to supervise D.M.’s visits

and to require D.M. to submit to a drug test; and prohibited D.M. from having

overnight or unsupervised visits with T.H.

      D.M.’s appointed counsel submitted a brief in which he concludes that there

are no arguable grounds to be advanced on appeal. The brief provides counsel’s

professional evaluation of the record, and counsel notified D.M. that he found no

meritorious issues for appeal, provided a copy of the record to D.M., and notified

D.M. of his right to file a pro se brief. Because this proceeding began as one in

which the Department sought termination of parental rights, this Court accepted

the Anders brief filed by appointed counsel. See High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); see generally Anders v. California, 386 U.S. 738 (1967);

In the Interest of L.D.T., 161 S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no

pet.) (applying Anders procedure in an appeal from termination of parental rights).

This Court also notified appellant of his right to file a pro se response, as well as

the deadline for filing it. We received no response from D.M.

      After reviewing the clerk’s record, the reporter’s record, and counsel’s brief,

we agree with counsel’s conclusion that there are no plausible grounds for appeal.

                                         2
We find no arguable error requiring us to order appointment of new counsel to re-

brief this appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s order appointing D.M. possessory

conservator of the minor child T.H. and grant appellate counsel’s motion to

withdraw.

      AFFIRMED.

                                           ______________________________
                                                  STEVE McKEITHEN
                                                     Chief Justice


Submitted on November 5, 2013
Opinion Delivered November 21, 2013

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3